Exhibit 10.3




Manpower Inc.
100 Manpower Place
Milwaukee, Wisconsin 53212






February 16, 2011










Mr. Jeffrey A. Joerres:


We have agreed as follows with respect to the compensation to be paid and the
other benefits to be provided to you in connection with your continuing
employment by Manpower Inc. (the “Corporation”):


1.  Term.  The “Term” will be a period beginning on the date of this letter
indicated above and ending on the first to occur of the following:  (a) the date
two years after the occurrence of a Change of Control, as defined in the letter
to you of even date regarding other rights and obligations on termination of
your employment; (b) February 16, 2014, if no Change of Control occurs between
the date of this letter indicated above and February 16, 2014; or (c) the Date
of Termination, as defined in the letter from the Corporation to you of even
date regarding other rights and obligations on termination of your employment.


2.  Base Compensation.  You will be paid a base salary for your services during
the Term at the rate of One Million Two Hundred Thousand Dollars ($1,200,000)
per year, as may be increased from time to time by the Corporation.  Your base
compensation will be paid in accordance with the Corporation’s regular payroll
practices with respect to such compensation as in effect from time to time.


3.  Incentive Bonus.  You also will be entitled to receive incentive
compensation for your services during the Term in accordance with an incentive
compensation plan approved and administered by the Executive Compensation and
Human Resources Committee of the Board of Directors of the Corporation.  Such
plan may be amended or replaced from time to time by such Committee, but without
your agreement no such action will adversely affect any rights you may have
under such plan as of the time of such action.


4.  Benefits.  During the entire Term, the Corporation will provide you with,
and you will be eligible for, all benefits of employment generally made
available to the senior executives of the Corporation from time to time
(collectively, the “Benefits Plans”), subject to and on a basis consistent with
the terms, conditions and overall administration of such Benefit Plans.  You
will be considered for participation in Benefit Plans which by the terms thereof
are discretionary in nature (such as stock option plans) on the same basis as
other executive personnel of the Corporation of similar rank.  You also will be
entitled to vacations and perquisites in accordance with the Corporation’s
policies as in effect from time to time for senior executives of the
Corporation.


5.  Expenses.  The Corporation will reimburse to you on a monthly basis for all
traveling, hotel, entertainment and other expenses reasonably incurred by you in
the proper performance of your duties during the Term, subject to your
compliance with the guidelines and regulations concerning expense reimbursement
issued by the Corporation.


6.  Nondisclosure and Nonsolicitation.


(a) Nondisclosure.


(i)  You will not, directly or indirectly, at any time during the term of your
employment with the Corporation and its direct and indirect subsidiaries
(collectively, the “Manpower Group”), or during the two-year period following
your termination, for whatever reason, of employment with the Manpower Group,
use or possess for yourself or others or disclose to others except in the good
faith performance of your duties for the Manpower Group any Confidential
Information (as defined below), whether or not conceived, developed, or
perfected by you and no matter how it became known to you, unless (a) you first
secure written consent of the Corporation to such disclosure, possession or use,
(b) the same shall have lawfully become a matter of public knowledge other than
by your act or omission, or (c) you are ordered to disclose the same by a court
of competent jurisdiction or are otherwise required to disclose the same by law,
and you promptly notify the Corporation of such disclosure.  “Confidential
Information” shall mean all business information (whether or not in written
form) which relates to the Manpower Group and which is not known to the public
generally (absent your disclosure), including but not limited to confidential
knowledge, operating instructions, training materials and systems, customer
lists, sales records and documents, marketing and sales strategies and plans,
market surveys, cost and profitability analyses, pricing information,
competitive strategies, personnel-related information, and supplier lists, but
shall not include business information which constitutes trade secrets under
applicable trade secrets law.  This obligation will survive the termination of
your employment for a period of two years.  Notwithstanding the foregoing, the
rights of the Manpower Group to protect business information which constitutes
trade secrets under applicable trade secrets law or privileged information shall
extend beyond such two-year period, in accordance with applicable law.




(ii)  Upon your termination of employment, for whatever reason, with the
Manpower Group, or at any other time upon request of the Corporation, you will
promptly surrender to the Corporation, or with the permission of the Corporation
destroy and certify such destruction to the Corporation, any documents,
materials, or computer or electronic records containing any Confidential
Information which are in your possession or under your control.


(b)  Nonsolicitation of Employees.  You agree that you will not, at any time
during the term of your employment with the Manpower Group or during the
one-year period following your termination, for whatever reason, of employment
with the Manpower Group, either on your own account or in conjunction with or on
behalf of any other person, company, business entity, or other organization
whatsoever, directly or indirectly induce, solicit, entice or procure any person
who is a managerial employee of any company in the Manpower Group (but in the
event of your termination, any such managerial employee that you have had
contact with in the two years prior to your termination) to terminate his or her
employment with the Manpower Group so as to accept employment elsewhere or to
diminish or curtail the services such person provides to the Manpower Group


(c)  Injunction.  You recognize that irreparable and incalculable injury will
result to the Manpower Group and its businesses and properties in the event of
your breach of any of the restrictions imposed by Sections 6(a) - (b),
above.  You therefore agree that, in the event of any such actual, impending or
threatened breach, the Corporation will be entitled, in addition to any other
remedies and damages available to, including, but not limited to, provisional or
interim measures, including temporary and permanent injunctive relief, without
the necessity of posting a bond or other security, from a court of competent
jurisdiction restraining the violation, or further violation, of such
restrictions by you and by any other person or entity for whom you may be acting
or who is acting for you or in concert with you..


7.  Successors; Binding Agreement.  This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.


8.  Notice.  Notices and all other communications provided for in this letter
will be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or two days after mailed by United States registered
or certified mail, return receipt requested, postage prepaid, and properly
addressed to the other party.


9.  No Right to Remain Employed.  Nothing contained in this letter will be
construed as conferring upon you any right to remain employed by the Corporation
or any member of the Manpower Group or affect the right of the Corporation or
any member of the Manpower Group to terminate your employment at any time for
any reason or no reason, subject to the obligations of the Corporation and the
Manpower Group as set forth herein.


10.  Modification.  No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and the Corporation.


11.  Withholding.  The Corporation shall be entitled to withhold from amounts to
be paid to you hereunder any federal, state, or local withholding or other taxes
or charges which it is, from time to time, required to withhold under applicable
law.


12.  Applicable Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, United States of America,
without regard to its conflict of law provisions.


13.  Previous Agreement.  This letter, upon acceptance by you, expressly
supersedes that certain letter agreement between you and the Corporation dated
February 20, 2008, which primarily concerns your compensation and benefits, and
such agreement shall, as of the date of your acceptance, have no further force
or effect.


14.  Dispute Resolution.  Subsection 6(c) to the contrary notwithstanding, the
parties shall, to the extent feasible, attempt in good faith to resolve promptly
by negotiation any dispute arising out of or relating to your employment by the
Manpower Group pursuant to this letter agreement.  In the event any such dispute
has not been resolved within 30 days after a party’s request for negotiation,
either party may initiate arbitration as hereinafter provided.  For purposes of
this Section 14, the party initiating arbitration shall be denominated the
“Claimant” and the other party shall be denominated the “Respondent.”


 
(a)
If your principal place of employment with the Manpower Group is outside the
United States, any dispute arising out of or relating to this letter agreement,
including the breach, termination or validity thereof, shall be finally resolved
by arbitration before a sole arbitrator in accordance with the International
Institute for Conflict Prevention and Resolution International Rules for
Non-Administered Arbitration (the “CPR International Rules”) as then in
effect.  If the parties are unable to select the arbitrator within 30 days after
Respondent’s receipt of Claimant’s Notice of Arbitration and the 30-day deadline
has not been extended by the parties’ agreement, the arbitrator shall be
selected by CPR as provided in CPR International Rule 6.  The seat of the
arbitration shall be the Borough of Manhattan in the City, County and State of
New York, United States of America.  The arbitration shall be conducted in the
English language.  Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.  Anything in the foregoing to
the contrary notwithstanding, the parties expressly agree that at any time
before the arbitrator has been selected and the initial pre-hearing conference
provided for in International Rule 9.3 has been held, either of them shall have
the right to apply to any court located in Milwaukee County, Wisconsin, United
States of America, to whose jurisdiction they agree to submit, or to any other
court that otherwise has jurisdiction over the parties, for provisional or
interim measures including, but not limited to, temporary or permanent
injunctive relief.



(b)  
If your principal place of employment with the Manpower Group is within the
United States, any dispute arising out of or relating to this letter agreement,
including the breach, termination or validity thereof, shall be finally resolved
by arbitration before a sole arbitrator in accordance with the International
Institute for Conflict Prevention and Resolution Rules for Non-Administered
Arbitration (the “CPR Rules”) as then in effect.  If the parties are unable to
select the arbitrator within 30 days after Respondent’s receipt of Claimant’s
Notice of Arbitration and the 30-day deadline has not been extended by the
parties’ agreement, the arbitrator shall be selected by CPR as provided in Rule
6 of the CPR Rules.  The seat of the arbitration shall be Milwaukee, Wisconsin,
United States of America.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq.  Judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.  Anything in
the foregoing to the contrary notwithstanding, the parties expressly agree that
at any time before the arbitrator has been selected and the initial pre-hearing
conference has been held as provided in Rule 9.3 of the CPR Rules, either of
them shall have the right to apply to any court located in Milwaukee County,
Wisconsin, United States of America to whose jurisdiction they agree to submit,
or to any other court that otherwise has jurisdiction over the parties, for
provisional or interim measures, including, but not limited to, temporary or
permanent injunctive relief.



15.  Severability. The obligations imposed by Paragraph 6, above, of this
agreement are severable and should be construed independently of each
other.  The invalidity of one such provision shall not affect the validity of
any other such provision.


If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.


Sincerely,


MANPOWER INC.






By:   /s/ Michael J. Van Handel                                       
Michael J. Van Handel, Executive Vice President
  and Chief Financial Officer


Agreed as of the 16th day of February, 2011.





/s/ Jeffrey A. Joerres
Jeffrey A. Joerres






